DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL COMPRISING HEAT DISSIPATION MEMBER AND DISPLAY APPARATUS INCLUDING THE SAME.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-14 rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2013/0087769 A1, cited in IDS filed on 10/20/2020; hereinafter “Son”) in view of Wang et al. (US 2020/0371570 A1; hereinafter “Wang”).
Regarding Claim 1, referring to at least Figs. 7-8 and related text, Son teaches a display panel comprising: a substrate (100) including a display part (200) displaying an image (paragraphs 42-61); an adhesive layer (300) covering the display part, the adhesive layer on the substrate (paragraphs 62-69); and a heat dissipation member (400-3) on the adhesive layer, wherein the heat dissipation member comprises: a first metal layer (410); a middle layer (420) including a plurality of partition walls (420-1 through 420-6) provided on the first metal layer; and a second metal layer (430) provided on the middle layer (paragraphs 70-90).
Son does not explicitly disclose that the middle layer of the heat dissipation member includes an organic layer in addition to the plurality of partition walls.  Wang teaches a display panel (paragraph 1), which is in the same field of endeavor to that of Son, comprising a heat dissipation member (30) including a layer comprising an organic layer (32, for example, formed of elastic polymer) with a plurality of partition walls (31 having nanowalls) in order to provide cushioning effect to improve the service life of the display device (fig. 11 and paragraphs 31-33).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Son with that of Wang in order to improve the service life of the display device.
Regarding Claim 2, Son teaches wherein the plurality of partition walls contact at least one of the first metal layer and the second metal layer (fig. 7). 
Regarding Claim 3, Son teaches wherein the plurality of partition walls comprises a same material as a material of at least one of the first metal layer and the second metal layer (paragraphs 80-82).
Regarding Claim 4, Son teaches wherein the plurality of partition walls comprises a first partition wall including a first material (for example, 420-1 having a first material) and a second 
Regarding Claim 5, Son teaches wherein the first material is the same as a material of at least one of the first metal layer and the second metal layer (paragraphs 80-82).
Regarding Claim 6, Son teaches wherein the second material is a material having magnetism (paragraphs 80-82, for example, 420 formed of FeNi36).
Regarding Claim 7, Son teaches wherein the first partition wall surrounds a side surface of the second partition wall (fig. 2, for example, 420-2 and 420-6 partially surrounding 420-1).
Regarding Claim 8, Son teaches wherein the first partition wall is disposed between adjacent second partition walls (fig. 2, for example, 420-1 disposed between 420-2 and 420-6).
Regarding Claim 9, the combined teaching of Son and Wang teaches wherein the organic layer fills a space formed by the plurality of partition walls (Son, fig. 1, a space (CA) formed by 420 and Wang, fig. 11, filling the gap formed of 31 with 32 formed of elastic polymer).
Regarding Claim 12, Son teaches wherein one surface of the adhesive layer contacts the substrate (fig. 8, a bottom surface of 300 directly contacting 100), and another surface of the adhesive layer facing the one surface contacts the heat dissipation member (fig. 8, a top surface of 300 directly contacting 400-3).
Regarding Claims 13-14, combined teaching of Son and Wang has been discussed above including a display apparatus (a display device) comprising the display panel as recited in claim 1 as discussed above (See the rejection of claim 1 above).  While the combined teaching does not additionally disclose a rear structure disposed on a rear surface of the display panel (claim .    

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829